ROBERTSON, Judge.
This is a child custody case.
Following a hearing in which the trial court received ore tenus evidence, the court entered a judgment of divorce awarding custody of the parties’ minor child to the wife. The husband now appeals the court’s custody award.
*1146Specifically, the court found the following:
“[I]t is in the child’s best interest for his primary care, custody, and control to be placed with his mother.... The court has considered, among other things, the responsible and dependable character and behavior of each party throughout their marriage and particularly as relates to the supervision and rearing of their son. The defendant [father] is a loving parent and has a close relationship with his son and the court is satisfied that the father and son will continue to maintain that close personal relationship. The court is convinced, however, that it is the plaintiff [mother] who is able and willing to make the difficult but necessary decisions to see that the son is provided proper supervision, discipline, education, and training. She is the better custodial parent and the parent with whom the court can entrust the primary custody of the fifteen-year-old youth.
In this case the court has looked to all aspects of the evidence and considered the conduct of each party and the responsibility of each party to the family and to each other. Also considered are the age, training, education, and probable future prospects of each party.”
When evidence is presented ore ten-us in a divorce case, a decision by the trial court on the matter of child custody is discretionary and will not be reversed on appeal unless the determination is so unsupported by the evidence as to be plainly and palpably wrong. Lucero v. Lucero, 485 So.2d 347 (Ala.Civ.App.1986). Inherent in this review principle is a recognition that the trial court is uniquely qualified to observe the parties and resolve the issues of their credibility. Smith v. Smith, 448 So.2d 381 (Ala.Civ.App.1984).
Factors that may be considered by the trial court in making a custody determination include the child’s age and sex and the ability of each parent to provide for the child’s emotional, educational, material, moral, and social needs. Tims v. Tims, 519 So.2d 558 (Ala.Civ.App.1987). We have examined the record and cannot find that the trial court erred in granting custody of the minor child to the mother. The order of the court reflects that it carefully considered the evidence and concluded that the mother would be the better custodial parent with whom to entrust the primary custody of the minor child.
The judgment of the trial court is due to be affirmed.
The mother’s request for an attorney’s fee on appeal is denied.
AFFIRMED.
INGRAM, P.J., and RUSSELL, J., concur.